[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
This matter is before me on a motion for summary judgment by the defendant, Louis Gagnon. After a review of the documentation submitted and of the briefs by all of the parties, I conclude that a crucial point is the relationship between Gagnon and Bratz and I am not satisfied that this has been demonstrated so conclusively as to warrant summary action. Therefore the motion for summary judgment is denied.
J. HEALEY, STR